UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


FERNANDO SOSA-PINTOR                            §
                                                §
versus                                          § CIVIL ACTION NO. 4:19CV33
                                                §
UNITED STATES OF AMERICA                        §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On April 22, 2019, the report of the Magistrate Judge [Dkt. 4] was entered containing proposed

 findings of fact and recommendations that Petitioner Fernando Sosa-Pintor’s “Motion for Return

 of Seized Property Pursuant to Federal Rule 41(g) and under 28 U.S.C.S. § 1331” (“Motion for

 Return of Property”)be granted in part and denied in part.

         Having received the report of the Magistrate Judge, and no objections thereto having been

 timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

         Accordingly, it is ORDERED that Petitioner’s Motion for Return of Property is

 GRANTED IN PART AND DENIED IN PART.

         It is further ORDERED that Petitioner is not entitled to the return of the BLK Element 55"

 Television. The Government has demonstrated it has a legitimate reason to retain such item at this

 time.

         It is further, ORDERED that Petitioner is entitled to the return of the following specific

 items of property:
              1.      Samsung     19”    flat   screen   monitor,    bearing    serial   number

                      B140022830008375;

              2.      Dish cable box, bearing serial number E403446L01191E;

              3.      Arris TM8 cable modem, bearing serial number 3YBRF9CR204354;

              4.      Arris CM820 cable controller, bearing serial number D3UBRI48B111139;

              5.      JVC camcorder with black back, bearing serial number GZMG1304;

              6.      Apple iPhone, model A1532, FCC ID#BCG-E2644A;

              7.      Seven compact discs;

              8.      MacBook Pro laptop, bearing serial number C02GKOXADRJC;

              9.      Seven Memorex DVDs and CDs; and

              10.     Twenty eight loose CDs and DVDs.

       It is further ORDERED that Eduardo Sosa is designated to pick up the aforementioned

items of property on Petitioner’s behalf from the Hopkins County Sheriff’s Office. Mr. Sosa shall

arrange to pick up the aforementioned items of property within twenty (20) days of this Order.

       IT IS SO ORDERED.


       Signed this date
       May 24, 2019




                                                2
